TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 3, 2016



                                      NO. 03-16-00047-CV


                                   Alison Lawrence, Appellant

                                                 v.

                                 Brian Craig Garsson, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on December 14, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and the court below.